Citation Nr: 0924353	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  03-33 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder of the face, neck, and other sensitive areas, to 
include lesions and scarring, due to radioactive acid, 
sulfuric acid, mutilation with sharp objects, and shots with 
radioactive projectiles.

2.  Entitlement to service connection for knife/stab wounds 
to the right earlobe, to include lesions and scarring of the 
head and neck.

3.  Entitlement to service connection for damage to the 
integumentory (skin) system.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to August 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law 
Judge in March 2004. A transcript of his hearing has been 
associated with the record.

The instant issues were remanded in January 2005 and February 
2006.  In April 2008 the Board denied the Veteran's claims, 
and he appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In February 2009 the Court granted the 
parties' Joint Motion for Remand and returned the appeal to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the February 2009 Joint Motion, the parties noted that the 
Veteran's service treatment records demonstrated that he was 
seen in October 1986 for bumps on his neck and acne lesions 
on his neck, chest and back; the diagnosis was acne vulgaris.  
In October 1987 he was seen following spider bites to his 
fingers.  Treatment included small cuts to remove pus from 
his fingers.  In May 1989 the Veteran underwent drainage of a 
cyst on is neck.  

The parties agreed that the March 2006 VA examination 
afforded the Veteran was inadequate in that the examiner 
focused on the Veteran's lay theories of causation rather 
than providing an opinion regarding whether the skin 
conditions documented in service were related to any current 
skin condition.

In light of the above discussion, additional development is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any currently present skin condition.  
The examiner should identify all 
currently present skin disorders.  
Following examination and review of the 
claims file, the examiner should provide 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently present skin disorder is 
related to the skin complaints recorded 
in service.

The examination report must consider and 
discuss the Veteran's documented in-
service acne vulgaris, neck cyst, and 
spider bites and provide an opinion 
regarding whether any of the Veteran's 
current skin conditions are related to 
these in-service events or diseases.

2.  The AOJ must comply with the 
provisions of the Joint Motion.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




